Citation Nr: 0326025	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1973 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the RO in 
Philadelphia, Pennsylvania, which confirmed and continued a 
10 percent disability rating for bursitis of the right hip.  
In February 2002, the RO increased the disability rating to 
20 percent.  The 20 percent rating has remained in effect 
since that time.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

A review of the claims folder reveals that, the RO, in a 
January 2001 letter, undertook to notify the veteran of VA's 
duty to assist him in completing his claim.  However, a 
recent decision of the United States Federal Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated a 
potion of the VCAA upon which the letter was based.  
Specifically, the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim. 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated him for right hip bursitis 
since February 2002.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
right hip bursitis.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner. 

The examiner should indicate whether 
there is functional loss due to pain, 
weakness, fatigability, incoordination or 
pain on movement of the right hip joint.  
It should be indicated, if possible 
whether the veteran would experience 
greater limitation of motion due to pain 
on use, including use during flare-ups of 
the right hip bursitis.  The report 
should include reasons and bases for and 
opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO should then review the claim 
for entitlement to a disability rating 
in excess of 20 percent for bursitis of 
the right hip.  If the claim is denied, 
the veteran and his representative 
should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the case 
is returned to the Board.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




